

Exhibit 10.1

AGREEMENT

                 This Agreement witnesses that the parties hereto, Terra Nova
Financial Group, Inc., an Illinois corporation for itself, its subsidiaries and
affiliate companies (collectively, "Terra Nova") and Michael G. Nolan, an
individual ("Employee") do agree that:
                 WHEREAS, Terra Nova employs Employee, and;
                 WHEREAS, Terra Nova has determined to end Employee's
employment, and;
                 WHEREAS Terra Nova and Employee wish to provide for an orderly
transition in their affairs;
                 Now, therefore, in consideration of the mutual covenants
contained herein, the parties do hereby contract and agree as follows:

1. Termination. The parties acknowledge and agree that Employee has ceased his
responsibilities and authority as an employee of Terra Nova as of 30 November
2009, but that Terra Nova shall record in its books and records that Employee's
last date of employment with Terra Nova is December 15, 2009 (the, "Separation
Date").

2. Severance. Terra Nova shall provide Employee with semi-monthly payments over
the course of the nine (9) months following the Separation Date which shall be
equal to the amounts Employee would otherwise have received as base salary (at
the rate of salary in effect at the Separation Date) had Employee not been
terminated from employment with Terra Nova. Employee also will receive payment
for accrued and unused vacation time in the approximate amount of 96 hours.
Employee shall not otherwise receive any other amount for severance payment,
benefit plan value or bonus unless such amounts are earned and payable prior to
the end of Employee's employment with Terra Nova or otherwise set forth herein.
All sums payable hereunder shall have deducted from them any appropriate taxes
and other withholding. No severance amounts will be payable until Terra Nova
receives a signed copy of this Agreement from Employee and any applicable
revocation period has passed.

The parties acknowledge that the payments and benefits provided by Terra Nova to
Employee hereunder are in excess of those which Terra Nova is or may be
obligated to pay for any reason. The payment and/or offer of severance payments
are not and shall not be construed as an admission of any liability on the part
of Terra Nova. Any liability is expressly denied.

3. Benefits. In addition to the severance payments, Employee will retain
eligibility for COBRA insurance coverage. Terra Nova shall pay the Employee's
cost for continuing COBRA coverage for nine (9) months from the Separation Date
if Employee elects COBRA coverage. Employee shall otherwise receive insurance
benefits similar to those he received as an employee though the month of
December 2009, but Employee's benefits under Terra Nova's other employee benefit
plans, such as life insurance, 401(k) plan participation and so forth will
terminate as of the Separation Date.

4. Employee Obligations. Employee shall provide a written resignation from Terra
Nova's Board of Directors with effective date of 15 December 2009 in form and
format substantially similar to that attached hereto as Exhibit A. Employee
shall not disclose the amount or nature of the severance payments to any third
party except for members of Employee's immediate family or any accountant or
legal representative with a reasonable need to know to provide accounting or
legal counseling to Employee or as required by law. Employee shall, upon Terra
Nova's reasonable request, make himself reasonably available and provide
information and assistance to Terra Nova by providing information and testimony
relating to Employee's period of employment with Terra Nova, provided Terra Nova
will use its reasonable best efforts to accommodate any scheduling issues
Employee may have related to personal or business obligations and that Terra
Nova is in compliance with its indemnification obligations hereunder.




--------------------------------------------------------------------------------



For twelve months following the Separation Date Employee shall not within the
borders of the continental United States: (a) solicit, induce or advise any
client or customer of Terra Nova to end or reduce its business relationship with
Terra Nova; (b) use any confidential or proprietary information of Terra Nova
for any business or financial reason except to benefit Terra Nova or as
otherwise allowed by Terra Nova in writing; (c) seek to convert any business
opportunity learned or uncovered while employed by Terra Nova for Employee's own
benefit or that of a third party; or, (d) solicit, induce or advise any employee
of Terra Nova to leave Terra Nova's employment.

Employee shall continue to hold in confidence all confidential and proprietary
information and trade secrets of Terra Nova in accordance with any agreements
signed by Employee and all common law obligations. Employee acknowledges that
all non-public information of Terra Nova regarding its products, operations and
customers is a valuable asset of Terra Nova and that Employee's breach of the
common law obligations to keep such information confidential would have a
material detrimental effect on Terra Nova which would not be adequately
compensable by money damages. For this reason, Employee agrees that Terra Nova
may seek and obtain an injunction or other equitable relief in the event of a
breach or threatened breach by Employee of Employee's obligation of
confidentiality. This obligation of confidentiality is in addition to and not in
place of or in limitation of any other obligations of confidentiality that
Employee may owe Terra Nova whether under prior agreement or by operation of the
common law.

Employee shall promptly return all Terra Nova owned items such as cell phones,
computer equipment, and so on that may have been provided to Employee. Terra
Nova shall be allowed to deduct the depreciated cost of such Terra Nova owned
items that Employee fails or refuses to return from the severance payment
otherwise due Employee. Terra Nova agrees to promptly return all personal
property and files of Employee (including his Outlook contacts) to the extent
that such files do not contain Terra Nova's proprietary or confidential
information, and to reasonably cooperate with Employee to ensure that he may
transfer his current cellular telephone number to his personal use.

5. Release. Employee on Employee's own behalf and on behalf of anyone claiming
by, through or under Employee, hereby agrees and promises not to sue or
otherwise initiate legal proceedings against, and further agrees to release and
discharge Terra Nova, its divisions, subsidiaries, affiliates and/or other
related entities and the past, present, and future shareholders, administrators,
directors, officers, agents, employees, attorneys and assigns of each of them
(hereinafter collectively referred to as the "Released Parties") with respect to
any and all claims, rights, or causes of action that Employee has, has ever had
or may ever have, whether currently known or unknown, against any of the
Released Parties arising out of or relating to any act or omission of any nature
or kind which arises prior to or on the date Employee executes this Agreement.
This release includes but is not limited to claims, rights, or causes of action
related in any way to Employee's employment, hiring, conditions of employment,
termination from employment, or any other promises or obligations of any
Released Party.

This release shall further include, but not be limited to, any claims, rights,
or causes of action arising under any federal, state, or local law, regulation,
or ordinance or the common law including but not limited to: (a) Title VII of
the Civil Rights Act of 1964; (b) the Civil Rights Act of 1991; (c) the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act or otherwise, which prohibits age discrimination in employment;
(d) the Americans with Disabilities Act; (e) ERISA; (f) the Family and Medical
Leave Act of 1993; (g) the Illinois Human Rights Act; and any and all other
federal, state, or local laws or regulations that in any way relate to the
employment of individuals and/or prohibit employment discrimination in any form.

This release also includes, without limitation, a release by Employee of any
related or unrelated wrongful discharge claims, contractual claims, tort claims,
or any other actions of any nature. Further, this release includes, but is not
limited to, all claims, rights, and causes of action that Employee does not know
or suspect to exist in employee's favor at the time of the execution of this
Agreement which, if known by Employee, might have affected Employee's decision
to enter into this Agreement, and includes any and all claims, rights and causes
of action, known or unknown, suspected or unsuspected, contingent or
non-contingent, whether or not concealed or hidden.



--------------------------------------------------------------------------------



Employee represents that Employee has not filed or initiated any legal,
equitable, administrative, or other proceedings against any of the Released
Parties and that no such proceedings have been initiated against any of the
Released Parties on Employee's behalf. Employee will not cause or encourage any
legal, equitable, or other judicial proceeding to be maintained or instituted
against any of the Released Parties except to enforce the terms of this
Agreement or as otherwise explicitly allowed herein, and Employee will not
participate in any manner in any such proceedings against any of the Released
Parties, except as required by law. To the extent that Employee has or may have
filed an action prior to entering into this Agreement which would otherwise be
released by this Agreement, Employee will cause such action to be dismissed with
prejudice.

The provisions of this Section are not intended to release, discharge, or
extinguish any rights that Employee may have, based on Employee's employment
through the Separation Date, to: (i) benefits under the Terra Nova 401(k)
Retirement Plan; (ii) any outstanding warrants, stock options, or other equity
grants, all of which shall continue to be governed by the terms of such grants;
(iii) unemployment benefits, should Employee choose to apply for such benefits;
(iv) enforce the terms of this Agreement; or, (v) indemnification under the law,
applicable policies of insurance, or applicable charter or bylaws of Terra Nova.
Employee represents and warrants that Employee is the sole owner of the actual
and alleged claims, rights, causes of action, and other matters that are
released herein; that the same have not been transferred or assigned or caused
to be transferred or assigned to any other person, firm, corporation, or other
legal entity; and that Employee has the full right and power to grant, execute,
and deliver the releases, undertakings, and agreements contained herein.

6. Non-Disparagement. Terra Nova shall, upon request, provide Employee with a
neutral letter of reference addressed to potential future employers which shall
be limited to verifying Employee's title, dates of employment and compensation,
as may be applicable. Neither party shall willfully defame or disparage the
other, nor shall Employee defame or disparage Terra Nova's management, services
or products. Neither party shall be deemed to be in breach of this obligation by
virtue of providing information in good faith to any third party as may be
required by law or legal process. As an example, but not by way of limitation,
neither party shall be deemed to be in default of this obligation by providing
evidence, testimony or information in good faith before any Trier of fact or any
magisterial official, or in response to discovery procedures for litigation,
arbitration or mediation.

7. Indemnification. Terra Nova shall, as limited by the Illinois Business
Corporation Act and other applicable laws, regulations, statutes and regulatory
directives, indemnify Employee, including, without limitation, reimbursing him
for any reasonable legal, travel, or other expenses incurred by him in
connection with the investigation and defense of any actual or threatened claim,
for any acts taken by him reasonably and in good faith pursuant to his role as
an employee and officer of Terra Nova. In no event will Terra Nova indemnify or
be liable to indemnify Employee under the terms of this Agreement if the cost,
charge, fine or other expense for which Employee requests indemnification is the
result of or arises out of any act or omission by Employee which constitutes
fraud, self-dealing, bad faith, breach of fiduciary duty, willful or reckless
breach of applicable law or regulation, or otherwise evinces that Employee did
not undertake at least such a minimal reasonable level of care in his duties as
would be reasonably expected from a person with his position and
responsibilities at Terra Nova. This provision shall not be interpreted as
limiting any other rights Employee may have to indemnification, whether under
the law, applicable policies of insurance, the charter or bylaws of Terra Nova,
or otherwise.

8. Breach. In the event either party breaches any term or provision of this
Agreement, the breaching party agrees to indemnify the non-breaching party
against all resulting loss, liability, costs and expenses, including but not
limited to attorneys fees and court costs incurred by the non-breaching party
due to such breach.



--------------------------------------------------------------------------------



9. Re-employment Rights. To the extent such records are kept, Employee's
personnel file maintained by Terra Nova shall indicate that Employee was not
terminated "for cause" and will indicate that Employee is eligible for re-hire,
though Employee shall have no right to re-employment or recall with Terra Nova
and Employee shall not knowingly make application with Terra Nova in the future
for any position.

10. Contractual Capacity. Employee acknowledges that Employee has entered into
this Agreement knowingly and voluntarily. Employee acknowledges that Employee
has read and understands this Agreement, that Terra Nova has encouraged Employee
to seek assistance of independent legal counsel prior to executing this
Agreement, and that Employee has been given at least twenty-one (21) days from
receipt of this Agreement to review it prior to execution. This Agreement is
revocable by Employee for seven (7) days following its signed submission from
Employee to Terra Nova.

11. Miscellaneous.
                 A. Governing Law. This Agreement is to be governed and
construed according to the laws of the state of Illinois, save for any choice of
law or conflict of law provisions.
                 B. Complete Agreement. This Agreement forms the entire and
complete understanding between the parties and it shall not be altered, amended
or construed by any prior or contemporaneous oral or written communication,
understanding or agreement.
                 C. Severability. Any clause, term or provision of this
Agreement which is found by a court of competent jurisdiction to be illegal,
invalid or unenforceable for any reason shall be deemed severed from the rest of
this Agreement and shall not affect the continuing validity, legality or
enforceability of the remaining provisions.
                 D. Retained Rights. Employee retains the right to file a charge
with the U.S. Equal Employment Opportunity Commission ("EEOC") and participate
in any investigation conducted by the EEOC. However, Employee agrees that
Employee shall not obtain, and hereby waives Employee's right to any relief of
any kind from such a charge or investigation.
                 E. Headings. The section headings and titles contained herein
are for convenience only and do not constitute substantive provisions of this
Agreement.
                 F. Assignment. Neither party may assign this agreement in whole
or in part without prior written consent of the other party. Any attempted
assignment lacking such prior consent shall be void. Terra Nova will require any
successors or assigns, as defined below, to expressly assume and agree to
perform the covenants in this Agreement in the same manner and to the same
extent that Terra Nova would have been required to perform such covenants if no
such succession or assignment had taken place. The term "successors or assigns"
as used in the preceding sentence will mean a person or entity acquiring or
otherwise succeeding to, directly or indirectly, all or substantially all the
assets and business of Terra Nova, whether by merger, stock sale, asset sale,
operation of law, or otherwise.


                 Dated this _____ day of December, 2009.



TERRA NOVA FINANCIAL GROUP, INC. MICHAEL G. NOLAN       /s/ Bernay
Box                                                           /s/ Michael G.
Nolan                                                 Authorized Signature

By: Bernay Box, Chief Executive Officer Signature



--------------------------------------------------------------------------------